UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:June 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period fromto Commission File Number 000-26721 AUSTRALIAN OIL & GAS CORPORATION (Exact name of registrant as specified in its charter) Delaware 84-1379164 (State or other jurisdiction of incorporation of organization) (IRS Employer Identification Number) Level 21, 500 Collins Street Melbourne, Victoria, 3000 Australia Issuer’s Telephone Number: (61-3) 8610 4701 NOT APPLICABLE (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the proceeding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filer o Non-accelerated filero (Do not check if a smaller reporting company)Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. YesoNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 45,650,531 shares of common stock, $0.001 par value, as of August 11, 2010. INDEX AUSTRALIAN OIL & GAS CORPORATION (an exploration stage enterprise) For the Quarterly Period Ended: June 30, 2010 Part 1.FINANCIAL INFORMATION Item 1.Financial Statements. (Unaudited) Consolidated Balance Sheets as at June 30, 2010 (Unaudited) and December 31, 2009 (Audited) Consolidated Statements of Operations for the six months ended June 30, 2010 and 2009 (Unaudited), three months ended June 30, 2010 and 2009 (Unaudited) and for the cumulative period from August 6, 2003 (Date of Inception) to June 30, 2010 (Unaudited) Consolidated Statements of Cash Flows for the six months endedJune 30, 2010 and 2009 (Unaudited) and the cumulative period from August 6, 2003 (Date of Inception) to June 30, 2010 (Unaudited) Notes to Financial Statements (Unaudited) Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. Item 3. Quantitative and Qualitative Disclosures about Market Risk. Item 4.Controls and Procedures. Part 11.OTHER INFORMATION Item 6.Exhibits. Signatures 1 Item 1. Financial Statements (Unaudited) Australian Oil & Gas Corporation (an exploration stage enterprise CONSOLIDATED BALANCE SHEETS (Dollar amounts in thousands) 06/30/10 12/31/09 (Unaudited) (Audited) ASSETS Current assets: $ $ Cash and cash equivalents 5 Receivables 33 1 Total Current Assets 6 Non-Current assets: Exploration and Evaluation Asset (Note 8) Total Non-Current Assets Total Assets LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Accounts payable and accrued expenses Accounts payable to director related entities 11 12 Total Current Liabilities Non-Current liabilities: Line of Credit – Director Related (Note 3) Loan – Director Related Party (Note 3) 1 Total Liabilities STOCKHOLDERS’ EQUITY (DEFICIT) Common stock, $0.001 par value; 75,000,000 shares authorized, Issued shares, 45,650,531 at June 30, 2010 and 45, 650,531 at December 31, 2009; Outstanding shares, 46,650,531 at June 30, 2010 and 45,650,531 at December 31, 2009. 46 46 Capital in excess of par value Accumulated other Comprehensive Income Deficit accumulated during the exploration stage ) ) Total Stockholders’ Equity (Deficit) ) Total Liabilities and Stockholders’ Equity (Deficit) The accompanying notes are an integral part of these consolidated financial statements. 2 Australian Oil & Gas Corporation (an exploration stage enterprise) CONSOLIDATED STATEMENT OF OPERATIONS For the six months ended June 30, 2010 and 2009, For the three months ended June 30, 2010 and 2009 and for the period from inception (August 6, 2003) to June 30, 2010 (unaudited) (Dollar amounts in thousands) For the six months ended June 30, 2010 For the six months ended June 30, 2009 For the three months ended June 30, 2010 For the three months ended June 30, 2009 Cumulative period from Aug. 6, 2003 (Date of Inception) to June 30, 2010 Expenses General and administrative 61 56 36 25 Merger and reorganisation - Exploration (Note 8) 89 43 21 Total operating expenses 79 46 Net Income / (loss) before other income and extraordinary item ) Other Income and Expense Income from sale of tenement and tenement information (Note 7) - Write down of investments - ) Currency exchange gain /(loss) ) 34 ) 36 ) Interest income 5 - 2 - 68 Interest expense ) (2
